  Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 1 of 15 PageID #:1075



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


Zebulon Enterprises, Inc.,               )
                                         )
             Plaintiff,                  )
                                         )
                                         )
                                         )
      v.                                 ) No. 19-cv-5165
                                         )
                                         )
DuPage County, Illinois,                 )
                                         )
             Defendant.                  )
                                         )


                       Memorandum Opinion and Order

     In     this    action,     Plaintiff     Zebulon     Enterprises,      Inc.

(“Zebulon”), an adult entertainment facility, sues DuPage County,

Illinois (“DuPage”) to challenge DuPage’s recently enacted adult

entertainment ordinance, AHAB-O-0031-19 (“the Ordinance”), and its

subsequent amendment AHAB-O-0031A-19 (“the Amended Ordinance”), as

violative    of    Zebulon’s    rights    under    the   First,    Fifth,    and

Fourteenth Amendments, as well as under various provisions of the

Illinois Constitution.         DuPage has filed a motion to dismiss the

fourth, tenth, and eleventh claims of Zebulon’s Third Amended

Complaint [65].       For the reasons that follow, DuPage’s motion to

dismiss is granted.
    Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 2 of 15 PageID #:1076



                                         I.

       I turn first to Zebulon’s fourth cause of action.                    There,

Zebulon alleges that the Ordinance violates Zebulon’s free speech

and due process rights by imposing strict-liability age and alcohol

restrictions that, if violated, could result in revocation or

denial of Zebulon’s adult business license.              Zebulon contends that

where First Amendment rights are implicated, scienter must be a

predicate (or at least a defense) to invocation of a statute’s

penalty to avoid a chilling effect on protected speech. See United

States v. X-Citement Video, Inc., 513 U.S. 64, 73 (1994).

       There are four provisions of the Ordinance at issue in the

Third Amended Complaint1:           Section 20-256(A)(1), which provides

that a business license may be revoked where “[t]he owner or

operator employed a person under the age of eighteen (18) in any

capacity at an adult entertainment facility”; Section 20-263(D),

which made it unlawful for any person under the age of eighteen to

be on the premises of an adult entertainment facility; Section 20-

265(A),     which    prohibits     adult       entertainment   facilities     from

employing or providing services to any person who is not at least

eighteen; and Section 20-269, which in its first sentence prohibits

“any person” from consuming or possessing open alcoholic beverages


1 I previously dismissed Zebulon’s fourth claim as it pertained to
Section 20-265(B) and the second sentence of Section 20-269.
Zebulon Enters., Inc. v. DuPage County, 438 F. Supp. 3d 881, 891
(N.D. Ill. 2020).
                                           2
  Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 3 of 15 PageID #:1077



on the premises of an adult entertainment facility.               See R. 59-2,

R. 59-3.     The parties agree that Zebulon’s claim pertaining to

Section 20-263(D) is now moot because the Amended Ordinance removed

that section from the code.           Id.; see Fed’n of Advert. Indus.

Representatives, Inc. v. City of Chicago, 326 F.3d 924, 930 (7th

Cir. 2003) (“[R]epeal of a contested ordinance moots a plaintiff’s

injunction request, absent evidence that the [governmental entity]

plans to or already has reenacted the challenged law or one

substantially similar.”).        Accordingly, Zebulon’s fourth claim as

to Section 20-263(D) is dismissed as moot.

     I turn next to Section 20-269.              As amended, that section

provides in relevant part:

     It shall be unlawful for any person to consume or be in

     possession of any open alcoholic beverages while on the

     premises of any adult entertainment facility. It shall

     be unlawful for any adult business employee to consume

     or possess an alcoholic beverage on the premises of any

     adult entertainment facility, or for any adult business

     employee to knowingly permit another party to consume or

     possess an alcoholic beverage on the premises of any

     adult    entertainment      facility    under    their   ownership,

     management, or control.

R. 59-3 at 34.     Zebulon argues that the section’s first sentence,

which prohibits “any person” from consuming or possessing an open

                                       3
    Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 4 of 15 PageID #:1078



alcoholic beverage on the premises, could result in denial or

revocation of Zebulon’s business license without any requirement

of scienter on Zebulon’s part.           Zebulon points to various sections

of the ordinance, including Sections 20-255(F),2 20-260(B)(7), and

20-261(A)(4), (B)(1,2), which provide for denial or revocation of

an adult business license after a certain number of violations of

the ordinance.        R. 70 at 4.      Each of these provisions, however,

requires violations on the part of the license applicant or

employee.3      Accordingly, implicit in Zebulon’s interpretation is

that a violation of the first sentence of the provision would be

imputed to Zebulon and/or its employees.

       DuPage argues that Zebulon’s interpretation is not supported

by the plain terms of the statute.            If a violation in the form of

“any person” possessing or consuming alcohol on the premises could

be imputed to Zebulon on a strict-liability basis, it contends, it

would render superfluous the second sentence, which provides that

adult business employees may not “knowingly permit another party


2 Zebulon cites Section 20-255(G), but that provision became
Section 20-255(F) when the ordinance was amended. R. 59-3 at 6.
3 Section 20-255(F) provides that a business’s license will not be
renewed “if the applicant, his agent, representative or managers
have been convicted of three (3) or more violations of this article
in the past two calendar years.” R. 59-3 at 24 (emphasis added).
Similarly, under Section 20-260(B)(7), an employee’s license will
not be renewed if “the applicant” has had three or more violations
in the past two years. Id. at 28. Section 20-261 provides that
an employee’s license can be revoked or automatically suspended if
the “employee” commits a certain number of violations of the
ordinance in a given period. Id.
                                         4
    Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 5 of 15 PageID #:1079



to consume or possess an alcoholic beverage on the premises.”                          R.

71 at 7. DuPage argues, therefore, that the first sentence applies

to the possessor or consumer of alcohol, while only the second

sentence governs the behavior of the licensee.

        While   DuPage    presents     a   more    plausible       reading        of   the

ordinance according to its plain terms, DuPage is not correct that

Zebulon’s reading would render the second sentence superfluous

such     that    it   would     run    afoul      of    a     canon    of     statutory

interpretation.        See, e.g., In re I80 Equip., LLC, 938 F.3d 866,

870 (7th Cir. 2019).          The first sentence prohibits “any person”

from consuming or possessing only “open” alcoholic beverages,

while    the    second   sentence      prohibits       employees      from    knowingly

permitting consumption or possession of any alcohol, with no

requirement       that   it     be    “open.”          Accordingly,      it       is   not

inconceivable that the ordinance’s drafters intended to impose

strict     liability     upon    the    licensee       with    regards       to    “open”

beverages, which may be easier for a business to detect, but to

include a scienter requirement with regard to closed beverages.4




4 Of course, this interpretation would create a redundancy with
regard to “consumption” of alcohol because, presumably, alcohol
must be open to be consumed, “but redundancy is common in statutes,
and probably more so in village ordinances; a village may not have
the   resources    for   assuring    highly   professional    legal
draftsmanship.”   Markadonatos v. Village of Woodridge, 760 F.3d
545, 548 (7th Cir. 2014) (Posner, J., concurring)
                                           5
    Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 6 of 15 PageID #:1080



        In the face of two reasonable interpretations of an ordinance,

however, I am bound to adopt the one that does not raise serious

constitutional issues.             See, e.g., Markadonatos v. Village of

Woodridge, 760 F.3d 545, 548–49 (7th Cir. 2014) (Posner, J.,

concurring). Accordingly, because Zebulon’s interpretation raises

First    Amendment     and   due    process   questions,     I   adopt     DuPage’s

interpretation and conclude that violations of the first sentence

of Section 20-269 are not attributable to the licensee.                       As a

result,     because    the   first    sentence    cannot    result    in   strict-

liability revocation or denial of Zebulon’s license, Zebulon’s

fourth claim pertaining to Section 20-269 is dismissed.

        The final two sections, Sections 20-256(A)(1) and 20-265(A),

are strict-liability restrictions that prevent the licensee from

hiring or servicing any person under the age of eighteen.                  Zebulon

contends that those sections must require knowledge on the part of

the licensee that the person is underage; otherwise, they will

have the effect of chilling expression protected by the First

Amendment.5      In support, Zebulon cites X-Citement Video, 513 U.S.


5 Although not spelled out in the papers, Zebulon’s argument is
presumably that the ordinance will cause licensees, in the name of
caution, to deny access to protected speech within their
establishments to youthful-looking adults.         Cf. Smith v.
California, 361 U.S. 147, 153 (1959) (holding unconstitutional a
strict-liability ordinance preventing booksellers from possessing
obscene books because it would cause each bookseller to “tend to
restrict the books he sells to those he has inspected [and as a
result] the public’s access to reading matter would be
restricted”).
                                         6
  Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 7 of 15 PageID #:1081



at 73, and United States v. U.S. Dist. Court, 858 F.2d 534, 543

(9th Cir. 1988).

        Zebulon’s cases, however, do not support its contention that

a scienter component is constitutionally required here.                           In X-

Citement     Video,   the        Court    interpreted       a       criminal     statute

prohibiting    distribution         of    child    pornography         to    include   a

scienter     requirement,         in     part     because       a    strict-liability

interpretation     would        raise    questions    regarding        the     statute’s

constitutionality.        513 U.S. at 78.          But the Court distinguished

certain strict-liability offenses, including production of child

pornography and statutory rape, because there, “the perpetrator

confronts the underage victim personally and may reasonably be

required to ascertain that victim’s age.”                   Id. at 72 n.2.         Here,

too, the adult entertainment licensee has face-to-face contact

with its employees and customers and can reasonably be required to

determine their ages.

        In U.S. District Court, the other case cited by Zebulon, the

Ninth    Circuit   read     a    mistake-of-age       defense        into    a   statute

prohibiting     production         of    child     pornography,        citing      First

Amendment concerns.         858 F.2d at 543.           But the Seventh Circuit

specifically disagreed with that holding in United States v.

Fletcher, 634 F.3d 395, 402-03 (7th Cir. 2011). There, the Seventh

Circuit considered the identical question—“whether [the strict-

liability statute prohibiting production of child pornography]

                                           7
  Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 8 of 15 PageID #:1082



risk[ed] chilling such a substantial amount of protected conduct

that the absence of a mistake-of-age defense outweigh[ed] the

government’s       indisputably      compelling       interest    in   protecting

children from the documented ills of child pornography.”                     Id. at

402.    The Court “reject[ed] [the] contention that the Constitution

necessarily requires a scienter element as to the age” of an

underage individual.          Id. at 403.        Considering the pornography

producer’s ability to interact with performers and ascertain their

ages,     and     reasoning     that     the     First-Amendment       overbreadth

implicated was not “substantial,” the court held that the strict-

liability offense of production of child pornography withstood

constitutional scrutiny.         Id. at 403-04.

        In light of the Seventh Circuit’s conclusions in Fletcher, I

must reject Zebulon’s contention that the First Amendment requires

that    Sections     20-256(A)(1)      and     20-265(A)   contain     a    scienter

element.     DuPage has a “compelling interest in protecting minors

from exposure to sexually explicit materials.”                   See Ashcroft v.

Am. C.L. Union, 542 U.S. 656, 675 (2004) (Stevens, J., concurring);

see also Pleasureland Museum, Inc. v. Beutter, 288 F.3d 988, 1000

(7th Cir. 2002) (discussing government interest in “preventing

underage        employees     from     working     for     [sexually       oriented]

businesses”).       As noted above, the licensee has contact with both

its employees and customers, and it can reasonably be required to

verify    their     ages.      Moreover,       “the   economic    incentive     for

                                          8
  Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 9 of 15 PageID #:1083



[licensees to admit youthful-looking individuals] serves to reduce

any [limited expression-]chilling effect the statute may have.”

Fletcher, 634 F.3d at 404.           Accordingly, Zebulon’s fourth claim

pertaining to Sections 20-256(A)(1) and 20-265(A) is dismissed.

                                      II.

        I turn next to Zebulon’s tenth claim for relief, in which

Zebulon alleges that DuPage’s enactment of the Ordinance and

Amended Ordinance was ultra vires.             DuPage is a non-home rule

county, which means that with certain limited exceptions it has

“only powers granted to [it] by law,” in contrast to home rule

counties, which have additional self-regulatory discretion.                  Ill.

Const. art. VII, §§ 6–7.        Zebulon alleges that DuPage County was

not empowered to enact the Ordinance and the Amended Ordinance,

which    were   both   passed   in   2019,   until   January    1,   2020,    the

effective date of Illinois Public Act 101-405.               That act amended

55 Ill. Comp. Stat. 5/5-1097.7, which governs “[l]ocal ordinances

to regulate adult entertainment facilities,” largely to include a

new subsection (c), which provides, in relevant part:

        (c) Specified counties. A non-home rule county with a

        population of at least 900,000 may adopt, by ordinance,

        reasonable regulations concerning the operation of a

        business in unincorporated areas of the county: (i)

        defined as an adult entertainment facility in Section 5–

        1097.5 of this Act; (ii) that involves exposure of

                                       9
 Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 10 of 15 PageID #:1084



      specified anatomical areas or performance of specified

      sexual   activities    by   a   person      within   the   business’

      premises; or (iii) that offers or provides sexually-

      oriented entertainment services or activities. . . .

      If the county has established a licensing program as

      part of its regulation of adult entertainment facilities

      under    this    subsection,    the   findings,      decision,   and

      orders of the licensing official or licensing body is

      subject to review in the Circuit Court of the county.

      The Administrative Review Law and the rules adopted

      under the Administrative Review Law apply to and govern

      the judicial review of the final findings, decision, and

      order of the licensing official or licensing body under

      this subsection.

55 Ill. Comp. Stat. 5/5-1097.7(c).          DuPage County is currently the

only non-home rule county in Illinois with a population of at least

900,000.

      DuPage argues that the Ordinance and Amended Ordinance were

not   ultra    vires    because   DuPage    had    authority     to   adopt   the

ordinances under section (b) of the 2019 version of 55 Ill. Comp.

Stat. 5/5-1097.7.       That section provided:

      A county may adopt by ordinance reasonable regulations

      concerning the operation of any business: (i) defined as

      an adult entertainment facility in Section 5-1097.5 of

                                       10
 Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 11 of 15 PageID #:1085



     this Act or (ii) that offers or provides activities by

     employees, agents, or contractors of the business that

     involve    exposure      of   specified    anatomical     areas    or

     performance of specified sexual activities in view of

     any patron, client, or customer of the business. . . .

55 Ill. Comp. Stat. 5/5-1097.7(b) (2019).

     Zebulon,      which   sells     sexually     oriented      products     and

administers two video arcade booths where individuals can view

sexually oriented films, does not contend that it is not an adult

entertainment facility under subpart (i).               It argues, however,

that before the 2020 addition of section (c), which explicitly

subjects decisions of any licensing body to judicial review, DuPage

had no authority to enact a constitutionally valid licensing

scheme.    R. 70 at 11–12.

     It is true that in the context of an adult business licensing

scheme, the First Amendment requires that the applicant be able to

obtain prompt judicial review of adverse licensing decisions. City

of Littleton v. Z.J. Gifts D-4, L.L.C., 541 U.S. 774, 780–81

(2004).    However, where the ordinance “does not seek to censor

material   [but]    applies    reasonably      objective,   nondiscretionary

criteria unrelated to the content of the expressive materials that

an adult business may sell or display,” ordinary state judicial

review procedures suffice.         Id. at 781–783 (emphasis in original).

That is the case here.        The grounds for denial or revocation of

                                      11
 Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 12 of 15 PageID #:1086



adult business licenses are particularly enumerated in the Amended

Ordinance, and they involve objective, content-neutral criteria;

a business license may be denied, for example, if the applicant

has   not   satisfied   application     requirements,      if    the   owner   or

operator has committed certain crimes, if the applicant is under

eighteen, if the applicant has made false or misleading statements

in the application, or if the applicant has violated the ordinance

three or more times in the past two years.            R. 59-3 at 23–24; see

City of Littleton, 541 U.S. at 783 (holding similar licensing

scheme   was   not   content   based).       Accordingly,       ordinary   state

judicial procedures are sufficient.

      Although the 2019 version of 55 Ill. Comp. Stat. 5/5-1097.7

was silent as to judicial review, that does not mean that none was

available.     Illinois law allows for judicial review of licensing

and other administrative decisions through the mechanism of a

common-law writ of certiorari.             See, e.g., Russell v. Dep’t of

Nat. Res., 701 N.E.2d 1056, 1059 (Ill. 1998); see also Graff v.

City of Chicago, 9 F.3d 1309, 1325 (7th Cir. 1993).                The Seventh

Circuit has held that where the underlying ordinance is silent as

to judicial review, the writ of certiorari can provide a sufficient

safeguard under the First Amendment.           Graff, 9 F.3d at 1325; see

Thomas v. Chi. Park Dist., 227 F.3d 921, 926 (7th Cir. 2000) (“[A]

majority [of the Graff court] believed that the [certiorari]

judicial review procedure was good enough for a regulation of

                                      12
    Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 13 of 15 PageID #:1087



expressive activity when the regulation is not a form of censorship

. . . .”).       I conclude, therefore, that even before the amendment

effective in 2020, 55 Ill. Comp. Stat. 5/5-1097.7 enabled DuPage

to enact a constitutionally valid licensing scheme.6

        For the foregoing reasons, I conclude that Zebulon has failed

to state a claim that enactment of the Ordinance or Amended

Ordinance was ultra vires, and I dismiss Count 10 of the Third

Amended Complaint.

                                        III.

        Finally, DuPage has challenged Zebulon’s eleventh claim for

relief.      In that cause of action, Zebulon alleges that 55 Ill.

Comp. Stat. 5/5-1097.7, as amended effective in 2020, violates the

“special legislation” clause of the Illinois Constitution, Ill.

Const. Art. IV, § 13, as well as the Due Process and Equal

Protection Clauses of the Federal Constitution, because of its

differential treatment of DuPage County, the only “non-home rule




6 It is worth noting that the Ordinance itself contains a judicial
review provision.    See R. 59-3 § 20-272.     Without an enabling
statute, however, DuPage lacks the authority to determine the
jurisdiction of or procedure applicable to Illinois courts. Ill.
Const. Art. VII, § 7; see Graff, 9 F.3d at 1324–25 (providing that
even home-rule units lack the unilateral authority to make judicial
review of administrative decisions available). DuPage claims that
there is an enabling statute, but it does not cite it. R. 71 at
11 n.7.    Regardless of whether the Ordinance’s judicial review
provision is authorized under Illinois law, however, the common-
law writ of certiorari provides a sufficient judicial-review
procedure here.
                                         13
 Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 14 of 15 PageID #:1088



county with a population of at least 900,000” in Illinois. Because

Zebulon lacks standing to assert this claim, it is dismissed.

      In order to have standing to assert a claim, a litigant must

“prove that he has suffered a concrete and particularized injury

that is fairly traceable to the challenged conduct, and is likely

to be redressed by a favorable judicial decision.”              Hollingsworth

v. Perry, 570 U.S. 693, 704 (2013) (citing Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560–61 (1992)). The party invoking federal

jurisdiction has the burden of establishing standing.               Lujan, 504

U.S. at 561.      Accordingly, Zebulon “must ‘allege . . . facts

essential to show jurisdiction.            If [it] fai[ls] to make the

necessary allegations, [it has] no standing.’”               FW/PBS, Inc. v.

City of Dallas, 493 U.S. 215, 231 (1990) (citing McNutt v. General

Motors Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936)).

     Zebulon contends that its “concrete and particularized injury

is that the County could not pass its burdensome licensing law in

the absence of authority to enact such regulations” under the 2020

amendment of the enabling act.         R. 70 at 13.      But as discussed in

the previous section, DuPage was empowered to enact the ordinances

under the pre-amendment version of the statute.                  Accordingly,

Zebulon has not met its burden to establish standing, and Zebulon’s

eleventh claim for relief is dismissed.




                                      14
 Case: 1:19-cv-05165 Document #: 74 Filed: 08/25/20 Page 15 of 15 PageID #:1089



                                      IV.

     For the foregoing reasons, DuPage’s motion to dismiss [65] is

granted.   Zebulon’s fourth, tenth, and eleventh claims for relief

under the Third Amended Complaint are dismissed.



                                            ENTER ORDER:


                                            ________________________
                                            Elaine E. Bucklo
                                            United States District Judge
Dated: August 25, 2020




                                      15
